      Case 5:20-cv-00263-TKW-MJF Document 10 Filed 12/11/20 Page 1 of 2




                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF FLORIDA
                         PANAMA CITY DIVISION

MARIO S. FAULK,

             Plaintiff,

v.                                                 Case No. 5:20-cv-263-TKW-MJF

ANDY PACE, et al.,

             Defendants.
                                               /

                                       ORDER

      This case is before the Court based on the magistrate judge’s Report and

Recommendation (Doc. 9). No objections were filed. Upon due consideration of

the Report and Recommendation, the Court agrees with the magistrate judge’s

determination that this case should be dismissed as an abuse of the judicial process

based on Plaintiff’s failure to fully disclose his litigation history. Accordingly, it is

      ORDERED that:

      1.     The magistrate judge’s Report and Recommendation is adopted and

             incorporated by reference in this Order.

      2.     This case is DISMISSED pursuant to 28 U.S.C. §§ 1915A(b)(1) and

             1915(e)(2)(B)(i).

      3.     The Clerk shall close the file.
Case 5:20-cv-00263-TKW-MJF Document 10 Filed 12/11/20 Page 2 of 2




DONE AND ORDERED this 11th day of December, 2020.

                        T. Kent Wetherell, II
                       T. KENT WETHERELL, II
                       UNITED STATES DISTRICT JUDGE
